EXHIBIT 10.7

 

Standardbred Horsemen’s Agreement

 

between Colonial Downs, L.P.,

Stansley Racing Corp. and

The Virginia Harness Horse Association

 

April 2, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.

   Effective Date and Term of Agreement    2

2.

   Scope of Agreement    2

3.

   Exclusive Representation    3

4.

   Accounts    3      A.    Standardbred Partners’ Account    3      B.   
Horsemen’s Account    4      C.    Availability of Information on Accounts    5
     D.    Distribution of Interest and Other Earnings on Accounts; Disbursement
to Colonial Downs    5

5.

   Administration of Accounts    6      A.    Amounts To Be Deposited    6     
B.    Transfers from the Standardbred Partners’ Account to the Horsemen’s
Account and Colonial Downs’ Account    6      C.    Signal Sales    6      D.   
Account Wagering    7      E.    Stakes Race Purses    7      F.   
Administrative Fee    8      G.    Other Legalized Wagering    8

6.

   Purse Mechanics    9      A.    Purse Schedules and Condition Sheets    9  
   B.    Overpayment of Purses    9      C.    Underpayment of Purses    10     
D.    Purse Notices    10

7.

   Live Standardbred Racing    10      A.    Number of Days, Dates and Average
Daily Purses    10      B.    Promotion of the Colonial Downs Meet    12      C.
   Sponsorships    13

8.

   Races and Awards for Virginia-Bred, Virginia-Owned and Virginia-Sired Horses
   13

9.

   Satellite Wagering Facility Expansion    14      A.    Licensing and Opening
of New Richmond SWF and New Chesapeake SWF    14      B.    Distribution of
Funds from the New Richmond SWF and the New Chesapeake SWF    17      C.    SWF
Referenda in Central-Southside Virginia Region    17



--------------------------------------------------------------------------------

     D.    Northern Virginia SWF    20      E.    Efforts in Northern Virginia
   20      F.    Opening of Brunswick SWF on Mondays    21      G.   
Incorporation of Terms in SWF Licenses    22

10.

   Stalls and Track Facilities    22      A.    Availability of Stalls and Track
Facilities Before, During and After Race Meetings    22      B.    Vendors    23
     C.    Stall Applications    24      D.    Racetrack Kitchen    25      E.
   Temporary Building    25

11.

   Racing Committee    25

12.

   Representations and Warranties    26      A.    VHHA    26      B.   
Colonial Downs    27

13.

   VHHA Office    28

14.

   Racing Officials    29

15.

   Governmental Approval    29

16.

   Authorization for Out-of-State Simulcasting    29

17.

   Copies of Documents    30

18.

   Horsemen’s Backstretch Improvements and Programs    30

19.

   Right to Terminate    31

20.

   Indemnification    31

21.

   Mediation; Arbitration    32      A.    Attempt to Resolve Disputes    32  
   B.    Administration    32      C.    Notice to Arbitrate    32      D.   
Selection of Arbitrator(s)    33      E.    Pre-Hearing Conference    33      F.
   Discovery    33      G.    Additional Conference    35      H.    Arbitration
Hearing    35      I.    Arbitration Award    36      J.    Default    36     
K.    Costs    36

22.

   Contribution Adjustments    37      A.    Changes in Applicable Law    37

 

ii



--------------------------------------------------------------------------------

     B.    Duration    38

23.

   Additional License    38

24.

   Consents, Approvals, Agreements or Assurances    39

25.

   Counterparts    39

26.

   Notices    39

27.

   Waivers    41

28.

   Applicable Law; Venue    41

29.

   Headings    41

30.

   Severability    41

31.

   Entire Agreement; Modification    42

32.

   Conditions Precedent to Effectiveness of this Agreement    42      A.   
Commission Approval    42      B.    Amendment of Management and Consulting
Agreement    43

Exhibit A

       Form of Trust Agreement     

Exhibit B

       Annual Transfers of Funds from Standardbred Partners’ Account to
Horsemen’s Account     

Exhibit C

       Anticipated Development Schedule     

Exhibit D

       Central-Southside Virginia Region     

 

 

iii



--------------------------------------------------------------------------------

STANDARDBRED HORSEMEN’S AGREEMENT

 

THIS AGREEMENT is entered into this 2nd day of April 2003, effective as of March
1, 2003, by and among COLONIAL DOWNS, L.P., a Virginia limited partnership,
STANSLEY RACING CORP., a Virginia corporation (collectively, “Colonial Downs”),
and the VIRGINIA HARNESS HORSE ASSOCIATION, a Virginia not-for-profit
corporation (the “VHHA”).

 

WHEREAS, Colonial Downs owns and operates in New Kent County, Virginia, the
facility known as the Colonial Downs racetrack (the “Racetrack”) and four (4)
satellite wagering facilities located in Brunswick, Chesapeake, Hampton and
Richmond, Virginia (the “SWFs”);

 

WHEREAS, the VHHA is a trade organization composed of owners, trainers, drivers,
grooms, breeders, owner-trainers, and owner-breeders, or any combination
thereof, (its “Members”) of standardbred racehorses;

 

WHEREAS, the VHHA develops and provides programs and other services for its
Members, their employees and other participants in standardbred horse racing who
are and will be engaged in live racing at the Racetrack (such racing a “Race
Meeting”);

 

WHEREAS, the parties hereto desire to continue and enhance a close and
understanding relationship among breeders, owners, trainers, drivers and grooms
of standardbred race horses (the “Horsemen”), including VHHA Members, the VHHA,
Colonial Downs, and the public;



--------------------------------------------------------------------------------

WHEREAS, the parties desire to expand the network of SWFs throughout the
Commonwealth of Virginia beyond the four (4) existing SWFs and the currently
statutorily authorized six (6) SWFs to support more days of live quality
standardbred racing at the Racetrack; and

 

WHEREAS, the parties are party to an existing agreement (the “Existing
Agreement”), dated January 16, 2002 and effective January 1, 2002, and desire to
terminate the Existing Agreement in its entirety and replace it with this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties desiring to be legally bound agree as follows:

 

1. Effective Date and Term of Agreement. Upon the satisfaction or waiver of all
conditions set forth in Section 32 hereof, this Agreement shall become effective
as of 12:01 a.m. on March 1, 2003, and shall remain in effect through midnight
on December 31, 2005 (the “Term”), unless otherwise terminated as provided
herein, with the exception of Subsection 5.B., Section 9, and Section 22, which
shall continue in effect as stated therein.

 

2. Scope of Agreement. This Agreement shall be applicable to (i) revenues
generated from pari-mutuel wagering on live standardbred races at the Racetrack
and on all simulcast standardbred races, including simulcast broadcasts of live
standardbred races held at the Racetrack, broadcast to the Racetrack and to all
SWFs owned and operated by Colonial Downs in Virginia, to (ii) revenues

 

2



--------------------------------------------------------------------------------

generated by simulcast broadcasts to locations outside the Commonwealth of
Virginia of live standardbred races held at the Racetrack, and to (iii) the live
standardbred race meetings conducted at the Racetrack, during the Term of this
Agreement.

 

3. Exclusive Representation. During the Term of this Agreement, the VHHA shall
be the exclusive representative of its Members with respect to the matters set
forth herein. The VHHA hereby warrants and represents that it is the Horsemen’s
organization representing a majority of the Horsemen racing at the Racetrack,
and Colonial Downs hereby recognizes it as such.

 

4. Accounts.

 

A. Standardbred Partners’ Account. Colonial Downs and the VHHA currently
maintain an account at Citizens and Farmers Bank in Providence Forge, Virginia
(the “Standardbred Partners’ Account” or the “Account”). The parties agree that
the financial institution(s) at which the Standardbred Partners’ Account is
maintained may be changed at any time by agreement of the parties. Colonial
Downs and the VHHA agree that all funds maintained in the Standardbred Partners’
Account are funds that are to be maintained in trust on behalf of and for the
benefit of the Horsemen, less those funds to be distributed to Colonial Downs,
as provided herein, and distributed according to regulations promulgated by the
Virginia Racing Commission (the “Commission”) from time to time or by agreement
between the parties to this Agreement. In furtherance of such purpose, the
parties hereto have executed the trust agreement attached as Exhibit

 

3



--------------------------------------------------------------------------------

A and have had the Standardbred Partners’ Account designated a trust account by
the financial institution at which the Standardbred Partners’ Account is
maintained. The parties shall take similar steps to have the Standardbred
Partners’ Account designated as a trust account by any other financial
institution(s) to which the Account is moved. In addition, either party may
elect upon written notice to the other party to have a third-party trustee,
acceptable to both parties, appointed as trustee of the Account. All interest
and other earnings whatsoever on the amounts paid or deposited into the
Standardbred Partners’ Account shall accrue solely to the benefit of the
Standardbred Partners’ Account. All funds paid or deposited into the
Standardbred Partners’ Account (i) shall be invested in an interest-bearing
account that provides market rates of return, or government or bank securities,
and (ii) shall be used for purses and for such other purposes as the parties may
agree and the Commission may approve.

 

B. Horsemen’s Account. Monies payable to Horsemen as purses under this Agreement
shall be deposited from the Standardbred Partners’ Account into a separate
account (the “Horsemen’s Account”) as needed to pay purses. The amounts to be
transferred from the Standardbred Partners’ Account to the Horsemen’s Account
are set forth herein. The transfer of funds from the Standardbred Partners’
Account to the Horsemen’s Account shall be made, and the appropriate portions of
purse money shall be made available to the earners thereof, within seventy-two
(72) hours (dark days and Sundays excluded) after the result of the race in
which such money was earned has been declared official; provided, that

 

4



--------------------------------------------------------------------------------

in the event of any dispute as to the result of a race due to a drug test or
other regulatory inquiry, the purse money shall not be made available until
final resolution of the dispute by the stewards, the Commission or the courts,
as the case may be. No portion of such money payable as purses to any earner
thereof shall be deducted by Colonial Downs unless requested in writing by the
person to whom such monies are payable or his duly authorized representative or
as required by order of the stewards or a court.

 

C. Availability of Information on Accounts. The Standardbred Partners’ Account
and the Horsemen’s Account and the investment or deposit schedules of Colonial
Downs with respect to such accounts shall be subject to examination at any
reasonable time by the President of the VHHA or his or her designee.

 

D. Distribution of Interest and Other Earnings on Accounts; Disbursement to
Colonial Downs. All interest or earnings whatsoever on the amounts paid or
deposited into the Standardbred Partners’ Account and the Horsemen’s Account
shall accrue solely to the benefit of Colonial Downs. Additionally, to help
defray the costs of the Horsemen’s bookkeeper and of providing year-round office
space to the VHHA, Colonial Downs shall be entitled to disburse from funds in
the Standardbred Partner Account to itself $7,500 each calendar year, such funds
to be disbursed on the last business day of each month in the amount of $625 per
month. A final accounting of this disbursement shall be made on January 31 of
each year for the prior calendar year.

 

5



--------------------------------------------------------------------------------

5. Administration of Accounts.

 

A. Amounts To Be Deposited. Colonial Downs shall deposit into the Standardbred
Partners’ Account the amounts specified in paragraph 13 of § 59.1-369 of the
Code of Virginia and shall deposit into the Horsemen’s Account the amounts
specified for purses in Subsections D(1) and G(1) of § 59.1-392 of the Code of
Virginia.

 

B. Transfers from the Standardbred Partners’ Account to the Horsemen’s Account
and Colonial Downs’ Account. With respect to all deposits to the Standardbred
Partners’ Account derived from handle at all satellite wagering facilities, the
parties agree that transfer of funds from the Standardbred Partners’ Account to
the Horsemen’s Account shall be made as set forth in Exhibit B hereto, subject
to the terms and conditions set forth in Section 9 hereof. The VHHA shall
authorize the weekly payment from the Standardbred Partners’ Account to Colonial
Downs of an amount equal to the difference between (i) the amounts deposited
into the Standardbred Partners’ Account pursuant to Paragraph 13 of § 59.1-369
of the Code of Virginia and (ii) the amounts transferred to the Horsemen’s
Account as set forth in Exhibit B.

 

C. Signal Sales. For the term hereof, Colonial Downs shall deposit into an
account designated and exclusively controlled by the VHHA fifty percent (50%) of
all revenues in excess of $2,100 per day it receives from the sale of its live
standardbred race signal to entities outside Virginia. Such amount of $2,100 per
day shall be reimbursement to Colonial Downs to cover Colonial Downs’ direct

 

6



--------------------------------------------------------------------------------

operational costs associated with that sale. Revenues from signal sales shall be
based on information provided by Colonial Downs to the VHHA using accounting
practices generally accepted in the horse racing industry.

 

D. Account Wagering. Neither Colonial Downs nor the VHHA shall enter into an
agreement, without the prior written consent of the other, which consent shall
not be unreasonably withheld, delayed or conditioned, regarding telephone
account or other electronic media wagering systems pursuant to which Colonial
Downs or the VHHA would receive any fee from Television Games Network or any
other telephone or other electronic media account wagering entities for the
right to accept wagers from account holders located in Virginia on standardbred
races simulcast from within or outside of Virginia. The foregoing sentence shall
not apply to Colonial Downs’ existing and future agreements for the sale of its
live standardbred racing signals to simulcast venues to which the VHHA’s consent
is governed by Section 16 of this Agreement.

 

E. Stakes Race Purses. The percentage of the purse monies available under
Subsections A through D of this Section, excluding promotional fees and
sponsorships, to be paid to Horsemen participating in stakes races held at the
Racetrack shall be limited to eight percent (8%) of the total purses paid. The
parties agree that the foregoing eight-percent (8%) limit may be increased by
one dollar for every one dollar that Colonial Downs secures for additional purse
monies from sponsors of live standardbred races at the Racetrack, up to a total
of twelve percent (12%) of total purses paid; provided, however, that not more
than ten

 

7



--------------------------------------------------------------------------------

percent (10%) of the amounts payable as purses under Subsections A through D of
this Section shall be used for purses for stakes races. Notwithstanding the
foregoing, a higher percentage may be agreed upon by the parties in good faith
negotiations. For purposes of this subsection, the term “stakes races” shall not
include early or late closure races or Virginia Standardbred Breeder’s Fund
stakes.

 

F. Administrative Fee. The administrative fee paid to the VHHA for services
rendered to Horsemen as the majority Horsemen’s group shall be as provided in
Subsection S of § 59.1-392 of the Code of Virginia. The parties shall agree on
advance payments of the administrative fee between live standardbred Race
Meetings at the Racetrack in recognition of the VHHA’s year-round service to
Horsemen, obligations with respect to Horsemen’s interests before the
Commission, and the VHHA’s efforts to assist Colonial Downs on legislative
issues.

 

G. Other Legalized Wagering. Except as otherwise specifically provided herein,
in the event that wagers other than on standardbred horse racing, including, but
not limited to, the sale of lottery tickets and/or participation in other
wagering enterprises at the Racetrack and/or the SWFs, are authorized by
legislative action and a portion of the proceeds is provided by that legislation
for standardbred racing, the parties shall be bound by the allocations in such
legislation. In the event the allocation of revenues is not addressed by such
legislative action, the parties shall negotiate in good faith a written
agreement governing the allocation between them of the revenues to be received
for standardbred racing from that legislative action.

 

8



--------------------------------------------------------------------------------

6. Purse Mechanics.

 

A. Purse Schedules and Condition Sheets. Colonial Downs shall use its reasonable
judgment to estimate attendance, pari-mutuel handle and breakage for
standardbred racing. Using that information and after consultation with a
designated representative of the VHHA, Colonial Downs shall establish a
tentative average daily overnight purse schedule and a tentative stakes purse
schedule for each Race Meeting in accordance with the terms of this Agreement.
Nomination, sustaining, starting, and entry fees paid by standardbred Horsemen,
and funds provided by the Virginia Breeders Fund or by race sponsors shall not
be considered to be portions of the purses paid by Colonial Downs. Colonial
Downs shall exercise reasonable care to avoid significant underpayments or
overpayments of purses at all Race Meetings. Colonial Downs shall send to the
VHHA its first condition sheet and proposed purse schedules for each Race
Meeting before they are sent to the printer.

 

B. Overpayment of Purses. Colonial Downs and the VHHA shall cooperate to the
fullest extent possible to avoid overpayment of purses to Horsemen as of the end
of any year during the Term of this Agreement. If Colonial Downs makes an
overpayment in excess of the amount computed under Section 5 hereof, the
overpayment shall be repaid to Colonial Downs from funds accruing to the
Standardbred Partners’ Account commencing on January 1 of the following calendar
year on a “first dollar in first dollar out” basis.

 

9



--------------------------------------------------------------------------------

C. Underpayment of Purses. During any Race Meeting, Colonial Downs shall
increase purses as reasonable and appropriate based upon deposits to the
Horsemen’s Account pursuant to Subsections D(1) and G(1) of § 59.1-392 of the
Code of Virginia to minimize the possibility of underpayment of purses to
Horsemen. Colonial Downs shall use its reasonable best efforts to help assure
that there are no underpayments of purses at any Race Meeting based upon
deposits to the Horsemen’s Account pursuant to Subsections D(1) and G(1) of §
59.1-392 of the Code of Virginia. In the event that funds remain in (i) the
Standardbred Partners’ Account that are subject to transfer to the Horsemen’s
Account pursuant to Exhibit B, or (ii) the Horsemen’s Account after payment of
purses, such funds shall be applied to the next Race Meeting.

 

D. Purse Notices. The pari-mutuel handle, pari-mutuel handle commission, and
purse distribution figures, as well as the percentage figures that represent the
relationship between purses and the total of pari-mutuel income and breakage
shall be posted on the bulletin board in the Racing Secretary’s office each day
of a Race Meeting.

 

7. Live Standardbred Racing.

 

A. Number of Days, Dates and Average Daily Purses. For 2003, Colonial Downs
applied for twenty-eight (28) days of live standardbred racing with targeted
average daily purses of at least $50,000 per day, and the Commission orally
approved such application at its meeting on February 25, 2003. Such 28 days of
live standardbred racing shall be conducted from October 3 to November 17,

 

10



--------------------------------------------------------------------------------

2003, at the Racetrack four days a week on Fridays through Mondays (the
“Colonial Downs Meet”), unless the parties otherwise agree and the Commission
approves those other agreed upon dates. For 2004 and 2005, Colonial Downs shall
apply for not less than twenty-eight (28) days of standardbred racing plus that
number of days equal to the quotient of the total amount contributed to the
Horsemen’s Account from the New Richmond SWF, the new Chesapeake SWF (for handle
in excess of $7,915,121) and any new SWFs in the Central Southside Region (as
such terms are defined in Section 8 hereof) divided by the targeted average
daily purse amount, which daily purse amount shall not be less than $50,000.00
and shall be of an amount that will attract a competitive field. Factors to be
considered in determining the appropriate purse amount shall include, but not be
limited to, purses paid by similarly situated harness tracks in the Mid-Atlantic
region, recommendations from the VHHA, and input from the Maryland-Virginia
Racing Circuit, Inc. (“MVRC”). By way of example, if the handle at a new SWF is
$20,000,000 annually, yielding a contribution of $243,750.00 to the Horsemen’s
Account, and the targeted daily purse amount is $55,000.00 per day, then
Colonial Downs shall apply for 28 days plus 4.3 days (which shall be rounded,
using standard rounding conventions, to the next whole day). Racing shall be
conducted at any time during the period from mid-September to mid-November,
unless the parties otherwise agree. Not less than thirty (30) days prior to the
deadline for submission of a race day request to the Commission, Colonial Downs
and the VHHA shall make reasonable efforts to agree upon the number of days of
standardbred

 

11



--------------------------------------------------------------------------------

racing based upon an average daily purse amount for the following calendar year
pursuant to the foregoing formula, and shall then present such agreed upon
schedule and average daily purse amount to the Commission for approval. If the
parties are unable to agree upon an targeted average daily purse amount for live
standardbred racing for any such calendar year, Colonial Downs shall submit to
the Commission its requested number of days (but not less than twenty-eight (28)
days) of, dates for, and targeted average daily purse amount for live
standardbred racing for that calendar year, and the VHHA also shall convey to
the Commission its requested number of days (but not less than twenty-eight (28)
days) of, dates for, and targeted average daily purse amount for live
standardbred racing for that calendar year, based upon the formula set out in
this Section 6.A. After 2005, the parties intend that if Colonial Downs is
successful in opening additional SWFs (as described in Section 9 hereof) to
employ the same formula as set out this Section 6.A. for calculating the number
of days to apply for in future years for live standardbred racing days.

 

B. Promotion of the Colonial Downs Meet. The VHHA shall provide $20,000 annually
for the term of this Agreement for the marketing and promotion of the Colonial
Downs Meet. Additionally, Colonial Downs and the VHHA shall collaborate to
market and promote the Colonial Downs Meet, including, but not limited to,
events such as food promotion nights and advertisements in local newspapers. The
parties shall agree on benchmarks in order to evaluate the effectiveness of such
promotions and advertisements and to determine whether such promotions and
advertisements should continue for future years.

 

12



--------------------------------------------------------------------------------

Additionally, Colonial Downs hereby agrees to continue to: (i) place in the
front portion of each standardbred horse race program distributed at the
Racetrack and its SWFs (the “Program”) an information section entitled “How to
Read a Harness Program”; (ii) include driver and trainer rankings in the
Program; (iii) provide comparative speed ratings of every standardbred track
listed in the Program; and (iv) carry a minimum of two (2) standardbred race
signals at all times at each SWF, provided at least two (2) such signals are
available.

 

C. Sponsorships. Colonial Downs agrees to use commercially reasonable efforts to
secure sponsorships for major stakes races. The VHHA agrees to provide such
assistance to Colonial Downs’ efforts as Colonial Downs may reasonably request
and to use its best efforts to secure sponsorships for smaller stakes races.

 

8. Races and Awards for Virginia-Bred, Virginia-Owned and Virginia-Sired Horses.
Colonial Downs shall include in its condition sheets opportunities to race for
Virginia-bred, Virginia-owned and Virginia-sired standardbred horses, including
those that typically race for lower purses as well as those that typically race
for higher purses. To the extent reasonably possible, in filling races, Colonial
Downs shall give preference to Virginia-bred and Virginia-sired horses that are
stabled at the Racetrack or elsewhere in Virginia. Awards from the Virginia
Breeders Fund for Virginia-bred, Virginia-owned and Virginia-sired horses shall
continue to be distributed according to guidelines approved by the Commission.

 

13



--------------------------------------------------------------------------------

9. Satellite Wagering Facility Expansion. Colonial Downs and the VHHA agree that
a greater dollar volume in annual handle is necessary to increase the number of
days of quality standardbred racing in Virginia, and that increased handle will
most likely occur by opening additional SWFs beyond the four (4) existing SWFs,
and beyond the current statutorily authorized six (6) SWFs. The parties further
agree that a goal of achieving $45,000,000 of total standardbred handle within
five (5) years from the effective date of this Agreement is reasonable and
desire to set forth certain actions intended to lead to the achievement of this
goal to which they are committed. Accordingly, the parties agree:

 

A. Licensing and Opening of New Richmond SWF and New Chesapeake SWF. Colonial
Downs shall pursue simultaneously the opening of a new SWF in Chesapeake and a
new SWF in Richmond as set forth herein, either one of which may open before the
other.

 

(1) Colonial Downs shall open in 2003 an additional SWF in the Richmond area
(the “New Richmond SWF”), subject to Force Majeure Events (as defined herein).
Upon approval of this Agreement by the Commission, Colonial Downs shall seek to
secure a site and address any concerns relating to compliance with all municipal
laws and regulations (including zoning compliance). Upon securing a site and
satisfying all applicable municipal laws and regulations, Colonial Downs shall
apply expeditiously to the Commission for owner’s and operator’s licenses for
the New

 

14



--------------------------------------------------------------------------------

Richmond SWF. Upon issuance of the licenses, Colonial Downs shall immediately
commence build out or construction of the New Richmond SWF and prosecute
completion using all commercially reasonable means. It is anticipated that the
New Richmond SWF will open no later than four (4) to six (6) months after the
Commission issues Colonial Downs licenses to own and operate the New Richmond
SWF. An anticipated development schedule is set forth in Exhibit C hereto.

 

(2) Colonial Downs also shall relocate in 2003 the existing Chesapeake SWF to a
location closer to Virginia Beach (the “New Chesapeake SWF”), subject to Force
Majeure Events. Upon approval of this Agreement by the Commission, Colonial
Downs shall seek to secure a site and address any concerns relating to
compliance with all municipal laws and regulations (including zoning
compliance). Upon securing a site and satisfying all applicable municipal laws
and regulations, Colonial Downs shall apply expeditiously to the Commission for
owner’s and operator’s licenses for the New Chesapeake SWF. Upon issuance of the
licenses, Colonial Downs shall immediately commence build out or construction of
the New Chesapeake SWF and prosecute completion using all commercially
reasonable means. It is anticipated that the New Chesapeake SWF will open no
later than four (4) to six (6) months after the Commission issues Colonial Downs
licenses to own and operate the New Chesapeake SWF. An anticipated development
schedule is set forth in Exhibit C hereto.

 

(3) “Force Majeure Events” shall mean: (a) acts of God (including flood,
landslide, earthquake, hurricane, or tornado); (b) delay caused by acts or
neglect of the Commission or the Commonwealth in issuing required permits

 

15



--------------------------------------------------------------------------------

or other administrative approvals regarding Colonial Downs’ proposed SWF; (c)
acts of war or terrorism affecting the proposed SWF; (d) strikes or labor
disputes affecting the proposed SWF; (e) any legal action initiated by third
parties that challenge any permit, approval, license, or similar governmental
action that is necessary for the renovation, construction, or operation of an
SWF or any such action initiated by Colonial Downs to overturn a ruling denying
any permit, approval, license, or similar necessary governmental action; (f)
materially adverse weather conditions at the site not reasonably anticipated;
(g) fire or other unavoidable casualties at the site; (h) Colonial Downs’
inability to obtain materials or the unavailability of specified materials where
there are no reasonable substitutes available or no alternative methods or means
available of obtaining such materials on a timely basis; (i) construction delays
caused by subsurface or otherwise concealed physical conditions at the site
differing materially from those indicated in the plans and specifications, or
from those originally encountered, which were not ascertainable by Colonial
Downs prior to the grant of the licenses; and (j) delays caused solely by the
failure of any governmental agency, department, or organization to timely issue
building permits or other construction-related permits that could not be secured
prior to the date of the licenses or to timely perform inspections that cannot
be completed prior to construction on matters necessary for the proper execution
and completion of the work necessary to build or complete the SWF, provided that
Colonial Downs has taken all actions reasonably available to it, including the
filing and aggressive prosecution of legal action, to compel such agencies,
departments, or organizations to issue such permits and to timely perform such
inspections.

 

 

16



--------------------------------------------------------------------------------

(4) The deadlines specified in this Subsection A shall be suspended for each day
that a delay specified in this Subsection A occurs and continues, provided that
Colonial Downs exercises all reasonable diligence during such time to overcome
the delay.

 

B. Distribution of Funds from the New Richmond SWF and the New Chesapeake SWF.
Upon the opening of the New Richmond SWF or the New Chesapeake SWF, Colonial
Downs and the VHHA agree to distribute funds from the Standardbred Partners’
Account for each such facility in such a fashion as set forth in Exhibit B
hereto. The effective contribution rates for the New Richmond SWF and the New
Chesapeake SWF set forth in Exhibit B hereto shall continue for the term of
Colonial Downs’ licenses for such facilities.

 

C. SWF Referenda in Central-Southside Virginia Region. Colonial Downs shall
conduct not less than three (3) statutory SWF referenda during the period from
January 1, 2003 to December 31, 2004, two (2) referenda during the period from
January 1, 2005 to December 31, 2006, and one (1) referendum during the period
from January 1, 2007 to December 31, 2007 in the Central-Southside Virginia
region as set forth in Exhibit D hereto (the “Central-Southside Virginia
Region”); provided however, upon total standardbred handle (as calculated as
provided in this Subsection C) equaling or exceeding $45,000,000, Colonial
Downs’ obligations to conduct additional referenda in the Central-Southside
Virginia Region shall automatically terminate.

 

17



--------------------------------------------------------------------------------

(1) Upon the opening of the New Richmond SWF or the New Chesapeake SWF, Colonial
Downs and the VHHA agree to distribute funds from the Standardbred Partners’
Account in such a fashion so that Colonial Downs’ effective rate of contribution
into the Horsemen’s Account shall be as set forth in Exhibit B hereto at each
new SWF for which Colonial Downs applies for licenses in the Central-Southside
Virginia Region, not including any relocation or relicensing within that region
of an SWF formerly licensed outside that region. The effective rate of
contributions into the Horsemen’s Account as set forth in Exhibit B hereto shall
be available for any SWF in the Central-Southside Virginia Region for which a
license application has been made within the ten-year period commencing on the
effective date of this Agreement or, if later, the date on which all conditions
set forth in Section 32 are satisfied or waived.

 

(2) Each year after December 1, 2004, the parties shall determine if Colonial
Downs has conducted the minimum number of referenda required by this Agreement.
In the event that Colonial Downs fails to conduct the minimum number of
referenda in the time periods specified above, the contribution rate for
standardbred handle to the payment of purses set forth in Exhibit B hereto shall
be suspended for all SWFs operating in the Central-Southside Virginia Region and
for the New Richmond SWF and the New Chesapeake SWF, and the purse contribution
rate shall be that rate specified in Exhibit B hereto for “All Other

 

18



--------------------------------------------------------------------------------

SWFs” until such time as Colonial Downs conducts the minimum number of referenda
specified in this Subsection C regardless of the time periods specified above
(e.g., conducting an additional referendum in 2005 after conducting only two
referenda during the period from January 1, 2003 to December 31, 2004). Upon
Colonial Downs conducting such minimum number of referenda, the purse
contribution rates shall be reinstated to the rates set forth in Exhibit B
hereto for SWFs located in the Central-Southside Virginia Region, the New
Richmond SWF, and the new Chesapeake SWF. No adjustment (either higher or lower)
to the purse contribution rate shall be retroactive.

 

(3) Upon winning a referendum, Colonial Downs shall use its commercially
reasonable efforts to apply expeditiously for licenses to own and operate an SWF
in the locality in which the referendum was won; provided, however, if more than
one (1) referendum is won in adjacent localities or in localities in which two
(2) SWFs would compete with each other, Colonial Downs shall be obligated to
apply for licenses in only one (1) such locality. Upon the grant of the
licenses, Colonial Downs shall use its commercially reasonable efforts to open
the licensed facility expeditiously.

 

(4) Colonial Downs’ obligation to conduct the referenda for the 2003-2004,
2005-2006, and 2007 time periods specified in this Subsection C shall be
temporarily suspended, but not terminated, for each year in which there are no
statutorily authorized SWFs available for initial licensing.

 

19



--------------------------------------------------------------------------------

(5) For purposes of determining whether total standardbred handle equates to
$45,000,000 for a particular calendar year, the following calculation shall be
made: (i) total live standardbred handle; plus (ii) total SWF standardbred
handle from all SWFs operating for at least 12 months; and plus (iii) for each
SWF open less than 12 months, the product of (a) the last three (3) months’
standardbred handle and (b) four (4).

 

D. Northern Virginia SWF. Upon the opening of the New Richmond SWF or the New
Chesapeake SWF, Colonial Downs and the VHHA agree to distribute funds from the
Standardbred Partners’ Account in such a fashion as set forth in Exhibit B
hereto for an SWF opened by Colonial Downs in Northern Virginia during the five
(5)-year period commencing on the effective date of this Agreement. For the
purposes of this Agreement, Northern Virginia is defined as the counties of
Loudoun, Prince William, Fairfax and Arlington and the cities of Manassas,
Manassas Park, Fairfax City, Falls Church, and Alexandria.

 

E. Efforts in Northern Virginia. Because the parties agree on the importance to
Virginia racing of a Northern Virginia SWF, they further agree to undertake the
following, in consultation with the MVRC and its parent, the Maryland Jockey
Club:

 

(1) Political advance work with local government officials and business leaders
in Northern Virginia;

 

(2) Interest polling in Northern Virginia;

 

 

20



--------------------------------------------------------------------------------

(3) Periodic meetings between the principals of Colonial Downs and MVRC and
their respective staffs to discuss and consider the feasibility of referenda and
SWF construction in Northern Virginia; and

 

(4) Not later than January 1, 2004, presenting to the Board of Directors of the
VHHA a report by the principals of Colonial Downs and MVRC setting forth the
feasibility and cost of referenda and SWF construction in Northern Virginia,
including handle estimates for all SWF sites considered by Colonial Downs and
MVRC. Such report shall give due consideration to providing meaningful
information to the VHHA without jeopardizing the chances for success by
premature disclosure of strategic non-public information.

 

F. Opening of Brunswick SWF on Mondays. The existing SWF located in Brunswick,
Virginia (the “Brunswick Facility”) will open on a test basis on Mondays
commencing April 7, 2003 according to the following schedule:

 

(1) The first 60-day period commencing April 7, 2003 will be a ramp-up period;

 

(2) During the next 30-day period thereafter, the Brunswick Facility must
average daily handle of $20,000 per Monday to remain open on Mondays for an
additional 90-day period;

 

(3) During the next 90-day period thereafter, the Brunswick Facility must
average daily handle of $25,000 per Monday to remain open on Mondays for an
additional 90-day period; and

 

21



--------------------------------------------------------------------------------

(4) During the last 90-day period thereafter, if the Brunswick Facility averages
daily handle of $28,000 per Monday, it will remain open indefinitely, provided
average daily handle exceeds $25,000 per Monday. If daily average handle for
Mondays measured over a 90-day period is below $25,000, Colonial Downs shall
have the right to close the Brunswick Facility on Mondays thereafter.

 

G. Incorporation of Terms in SWF Licenses. Colonial Downs and the VHHA agree
that in order for any and all owner’s and operator’s licenses for the additional
SWFs referenced herein (including but not limited to the New Richmond SWF, the
New Chesapeake SWF, SWFs in the Central-Southside Virginia Region and SWFs in
Northern Virginia) to be effective for purposes of this Agreement, such licenses
shall contain or incorporate the provisions of this Agreement relating to
adjustments to contributions from the Standardbred Partners’ Account to the
Horsemen’s Account and Section 22 hereof. The parties agree to use their best
efforts to have the SWF licenses issued by the Commission contain or incorporate
such provisions.

 

10. Stalls and Track Facilities.

 

A. Availability of Stalls and Track Facilities Before, During and After Race
Meetings. Colonial Downs shall make available at least one thousand (1,000)
stalls to Horsemen during each Race Meeting. Access to the racing strip, barns,
track kitchen facilities, dormitories, and related backside facilities at the
Racetrack (collectively, the “Backside Facilities”) necessary for training
purposes

 

22



--------------------------------------------------------------------------------

shall be made available by Colonial Downs without charge (i) prior to each live
Race Meeting, to Horsemen who have horses training for that live Race Meeting,
and (ii) following each live Race Meeting, to Horsemen who have raced at the
Racetrack during that Race Meeting. The Backside Facilities shall be made
available by Colonial Downs prior to and following each Race Meeting for an
aggregate total of 20 days, the exact number of days before and number of days
after each Race Meeting to be agreed upon each year by Colonial Downs and the
VHHA. Notwithstanding the foregoing, such periods may be shortened if the
Backside Facilities are needed for a live thoroughbred race meeting, and
Colonial Downs shall provide advance notice to the Horsemen in any such event.
During the aforesaid periods, Colonial Downs, at its own expense, shall make
water and electricity available to each barn in use and keep the racing surfaces
properly harrowed and watered.

 

B. Vendors. Except as expressly provided elsewhere in this Agreement, Colonial
Downs shall not impose upon Horsemen any exclusive arrangement concerning
farriers, feedmen, tack supplies, or any other suppliers or providers of
services customarily used by owners and trainers; provided, however, that if
Colonial Downs permits the use of bedding material other than straw, it may
require the use of an exclusive supplier in order to facilitate removal of such
used material. Notwithstanding the foregoing, Colonial Downs reserves the right
to impose reasonable non-discriminatory requirements for security, safety and
environmental reasons. Colonial Downs shall use its reasonable best efforts to
keep unlicensed persons in the above categories off its premises.

 

 

23



--------------------------------------------------------------------------------

C. Stall Applications. Colonial Downs shall publish and distribute stall
applications to the Horsemen. Each completed application will contain the name,
permanent address, telephone number, and electronic mail (e-mail) address of the
owner and trainer of each horse expected to be stabled on the grounds of the
Racetrack during that Race Meeting. Colonial Downs shall, in the exercise of its
sole business judgment, determine the terms for and approve or disapprove
applications for stalls, but to the extent reasonably possible, preference shall
be given to stall applications for Virginia-bred horses, Virginia-owned horses,
and Virginia-sired horses. Colonial Downs may consider, among other things, the
following criteria in allocating stalls to Horsemen for use during Race
Meetings:

 

(1) The financial and professional integrity of the trainer listed on the stall
application;

 

(2) The total number of stalls requested by a trainer in relation to the number
of available stalls; and

 

(3) The best interests of Colonial Downs and standardbred racing.

 

Each Horsemen accepting a stall at the Racetrack shall be required to use his or
her best efforts to run his or her horses at the Racetrack during the Race
Meeting consistent with the horses’ physical condition and fitness, and race
conditions.

 

24



--------------------------------------------------------------------------------

D. Racetrack Kitchen. Colonial Downs shall provide a Racetrack kitchen for use
by Horsemen and others, with the terms, conditions and provisions thereof to be
mutually agreed upon on an annual basis by the VHHA and Colonial Downs. Joint
approval of Colonial Downs and the VHHA shall be required concerning, but not
limited to, management of the facility, cleanliness of the facility,
palatability and cost of food, adequacy of hours of operation, and adequacy of
premises insurance coverage.

 

E. Temporary Building. Colonial Downs shall continue to provide a suitable
location on the backstretch for the temporary placement of a temporary building,
currently anticipated to be a double-wide office trailer, to be used during the
2003, 2004 and 2005 Race Meetings for a classroom facility, an office for the
chaplaincy program, a counseling office, a chapel, recreation, and a secure
storage facility for VHHA supplies. Colonial Downs shall continue to furnish
electrical service and telephone hook-up for the office trailer. The VHHA shall
save and hold harmless and shall indemnify Colonial Downs against any expenses,
costs, claims, or demands, including attorney’s fees, arising out of the
installation, use, or removal of the temporary building, electrical service, and
telephone hookup.

 

11. Racing Committee. Colonial Downs and the VHHA have organized and shall
maintain a joint committee to be known as the “Standardbred Racing Committee.”
The VHHA and Colonial Downs shall each continue to appoint not more than four
(4) representatives to the Racing Committee. The Racing Committee (i) shall meet
at the request of either Colonial Downs or the VHHA on at

 

25



--------------------------------------------------------------------------------

least five (5) days notice to the other party, and (ii) may consider such
matters as the stable area, barns, tack rooms, dormitories, promotion,
publicity, track conditions (bad weather closing), racing-related programs,
reserved seats and passes for Horsemen, number of races, purse schedules, track
kitchen, other matters related to attendance, pari-mutuel handle or the quality
of racing, and health benefit programs, death benefits, drug and alcohol abuse
programs, and any other program that will aid and assist the racing industry in
Virginia in hiring, retaining and caring for its personnel at the highest level.

 

12. Representations and Warranties.

 

A. VHHA. In addition to the representations and warranties contained elsewhere
in this Agreement, the VHHA warrants, represents to and covenants with Colonial
Downs that during the Term of this Agreement:

 

(l) This Agreement has been approved by the Board of Directors of the VHHA as
authorized by the Bylaws of the VHHA;

 

(2) This Agreement is valid and enforceable against the VHHA according to its
terms;

 

(3) Each VHHA officer, director and other official shall utilize all of his or
her powers of persuasion and shall take all reasonable action within their
power, including all legal means at their disposal, to ensure that all VHHA
Members, their employees, other related personnel, and other backstretch
personnel comply with the terms of this Agreement;

 

26



--------------------------------------------------------------------------------

(4) The VHHA shall seek to alter its share of the amounts described in Section 5
above only through good faith negotiations with Colonial Downs and shall not
engage in or support, directly or indirectly, any action to influence the
Commission, the Governor of Virginia or the General Assembly of Virginia to
increase its share of the amounts described in Section 5 above or contained in
any applicable provision of the Code of Virginia or the Commission’s regulations
by rule, regulation, order, executive order, statute, amendment of statute, or
otherwise;

 

(5) The VHHA shall use its best efforts to ensure that the backstretch area of
the Racetrack is maintained in a safe, clean, and orderly condition; and

 

(6) This Agreement shall be made available for review and copying by Members of
the VHHA and all other licensed owners, trainers, employees and backside
personnel at the VHHA office.

 

B. Colonial Downs. In addition to the representations and warranties contained
elsewhere in this Agreement, Colonial Downs warrants, represents to and
covenants with the VHHA that during the Term of this Agreement:

 

(1) This Agreement has been approved by its General Partner;

 

(2) This Agreement is valid and enforceable against Colonial Downs according to
its terms;

 

27



--------------------------------------------------------------------------------

(3) Colonial Downs shall seek to alter the VHHA’s share of the amounts described
in Section 5 above only through good faith negotiations with the VHHA and shall
not engage in or support, directly or indirectly, any action to influence the
Commission, the Governor of Virginia or the General Assembly of Virginia to
decrease the VHHA’s share of the amounts described in Section 5 above or
contained in any applicable provision of the Code of Virginia or the
Commission’s regulations by rule, regulation, order, executive order, statute,
amendment of statute, or otherwise;

 

(4) Colonial Downs shall use its reasonable best efforts to ensure that the
backside area of the Racetrack is maintained in a safe, clean and orderly
condition when in use; and

 

(5) Colonial Downs shall use its reasonable best efforts to assist the VHHA in
developing health and welfare programs for backstretch personnel; provided that,
this Section imposes no obligation on either party to fund any such program.

 

13. VHHA Office. Colonial Downs shall provide the VHHA on a year-round basis,
without charge, a suitable private office located on the grounds of the
Racetrack; provided, however, that during any thoroughbred race meeting
conducted at the Racetrack and for a reasonable time before and after any such
meeting, the recognized thoroughbred horsemen’s group shall have use of and
priority in the use of that office. Colonial Downs shall furnish said office
with appropriate office furniture and telephone lines. The VHHA shall pay the
applicable charges for use of such telephone lines.

 

28



--------------------------------------------------------------------------------

14. Racing Officials. Colonial Downs shall send to the President of the VHHA a
written list of the persons whom Colonial Downs has requested the Commission to
approve as racing officials for each Race Meeting at the same time it submits
that list to the Commission in accordance with the Commission’s regulations.

 

15. Governmental Approval. Nothing contained in this Agreement shall be
construed as requiring either party to perform any term when such performance is
contrary to law or requires prior governmental approval; provided, however, both
parties shall use their best efforts to obtain governmental approval if such is
required.

 

16. Authorization for Out-of-State Simulcasting. During the Term of this
Agreement, the VHHA as the authorized representative of the Horsemen for
interstate simulcasting purposes, hereby consents and authorizes Colonial Downs
to negotiate and contract with simulcast and receiving facilities, including
off-track wagering facilities outside the Commonwealth of Virginia, for (i) the
conduct of off-track wagering at the Racetrack and the SWFs, and (ii) off-track
wagering on live standardbred races emanating from the Racetrack, pursuant to
the Interstate Horse Racing Act of 1978, P.L. 95-515 (the “Interstate Horse
Racing Act”). The foregoing consent and authorization shall constitute all
consents required from the VHHA for simulcast wagering under the Interstate
Horse Racing Act, and all simulcast wagering shall conform to that Act.

 

29



--------------------------------------------------------------------------------

17. Copies of Documents. Colonial Downs shall send a copy of its stall
application form, stakes purse program, and condition sheet for each Race
Meeting to the VHHA on or before the first day they are distributed to Horsemen.

 

18. Horsemen’s Backstretch Improvements and Programs . Colonial Downs and the
VHHA agree to expend for the benefit of Horsemen certain funds during calendar
years 2003 and 2004 for the improvement of backstretch working and living
conditions and for educational, recreational, and counseling programs. Pursuant
to the Thoroughbred Horsemen’s Agreement, dated as of December 23, 2002 (the
“Thoroughbred Agreement”), Colonial Downs has agreed to provide $50,000 to be
used solely for capital improvements and to be provided no later than June 1st
of each year. Similar to Colonial Downs’ agreement with the Virginia Horsemen’s
Benevolent and Protective Association, Inc. (the “VHBPA”) as reflected in the
Thoroughbred Agreement, the VHHA and Colonial Downs shall use their best efforts
to ensure that at least $150,000 is provided annually from the legitimate
breakage deposited into the Racing Benevolence Fund pursuant to § 59.1-392(T)(2)
of the Code of Virginia for the foregoing improvements and programs. Regarding
the latter Fund, the VHHA and Colonial Downs agree to use their best efforts to
obtain any necessary authorization to use part of the legitimate breakage for
such improvements and programs as agreed to by the VHBPA and otherwise described
in the Thoroughbred Agreement. All of the above funds shall be deposited into
the

 

30



--------------------------------------------------------------------------------

Backstretch Improvement Escrow Account, which shall be established at a
financial institution mutually acceptable to Colonial Downs, the VHBPA and the
VHHA, and shall be expended as mutually agreed by Colonial Downs and the VHHA
and subject to Commission approval pursuant to Section 32 hereof. At the
conclusion of each Race Meeting, Colonial Downs shall within sixty (60) days
provide the VHHA with an accounting of all expenditures made from the
Backstretch Improvement Escrow Account.

 

19. Right to Terminate. Either party may terminate this Agreement upon the other
party’s failure to substantially perform as required under this Agreement and
such failure continues for thirty (30) days following the date written notice of
default detailing the perceived failure to perform is sent to and received by
the allegedly defaulting party in accordance with Section 26 below. Such
termination shall not constitute an election of remedy, nor shall it constitute
a waiver of a party’s other remedies at law or in equity. Additionally, Colonial
Downs may terminate this Agreement upon written notice to the VHHA if the
Racetrack and all the SWFs are closed for ninety (90) continuous days.

 

20. Indemnification. The VHHA shall indemnify and save harmless Colonial Downs,
its agents, representatives, employees, officers, directors and stockholders,
their respective successors and assigns, and all persons acting by, through,
under, or in concert with any of them, from and against any and all demands,
liabilities, loss, costs, damages, or expenses of whatever nature or kind,
including fees of attorneys and all other expenses, arising out of or in any way
related to or occasioned by Colonial Downs’ performance under Subsection 5.F.
hereof (Administrative Fee).

 

31



--------------------------------------------------------------------------------

21. Mediation; Arbitration.

 

A. Attempt to Resolve Disputes. In the event of any disputes or differences
arising out of this Agreement, which the parties have been unable to resolve
after reasonable efforts to do so, either party may refer the dispute or
difference to a mediator mutually acceptable to the parties. The parties shall
split equally the cost of the mediator. In the event such mediation is
unsuccessful, or the parties are unable to agree on a mediator, either party may
refer the dispute or difference for final settlement to arbitration in
accordance with the following procedures.

 

B. Administration. The arbitration shall be administered by the American
Arbitration Association (“AAA”), or its successor, pursuant to the expedited
procedures (irrespective of the amount in controversy) of the AAA’s
then-prevailing Commercial Arbitration Rules (the “Rules”), subject to the
limitations and modifications set forth herein. The laws of the Commonwealth of
Virginia will govern all matters arising from the arbitration without giving
effect to the choice of law principles thereunder. The arbitration will be held
in Virginia unless the parties otherwise agree.

 

C. Notice to Arbitrate. Notice of a demand for arbitration pursuant to this
procedure (the “Notice to Arbitrate”) shall be made in writing and delivered to
all other affected parties as provided in Section 26 hereof. The Notice to

 

32



--------------------------------------------------------------------------------

Arbitrate shall be accompanied by a short and plain statement of the party’s
claim(s), the grounds for same and the relief sought. Within ten (10) days of
receipt of the Notice to Arbitrate, the other party shall set forth in writing
and deliver to all other affected parties as provided in Section 26 hereof, an
answer setting forth its response to the claim for relief, as well as any
affirmative defenses and counterclaims.

 

D. Selection of Arbitrator(s). The arbitration shall be before one (1) neutral
arbitrator (the “Arbitrator”) to be selected in accordance with the Rules (as
modified herein). In the event the parties cannot agree upon an Arbitrator
within ten (10) business days from receipt of the Notice to Arbitrate, each
party shall select one (1) Arbitrator. The Arbitrators so selected shall select
a third arbitrator at the Pre-Hearing Conference (as defined herein), who shall
be the chairperson of the three member panel.

 

E. Pre-Hearing Conference. The Arbitrator(s), within ten (10) days of his, her
or their appointment, shall conduct a pre-hearing conference (the “Pre-Hearing
Conference”). The parties shall be prepared to discuss discovery matters,
schedule the Additional Conference and Arbitration Hearing (as defined herein),
decide procedural matters and address all other questions that may be presented.

 

F. Discovery. The parties shall have the right to conduct and enforce
pre-hearing discovery in accordance with the Federal Rules of Civil Procedure
then in effect for the Eastern District of Virginia (Richmond Division),
including any Local Rules for the Eastern District of Virginia (Richmond
Division) (collectively, the “Court Rules”), subject to the following:

 

(1) The parties shall make the voluntary disclosures described in the Court
Rules (except those applicable to expert witnesses) within fifteen (15) days
after the appointment of the Arbitrator(s). The identity and report of each
expert witness, as well as all other disclosures described in the Court Rules,
shall be disclosed to the other parties no later than thirty (30) days after the
appointment of the Arbitrator(s).

 

33



--------------------------------------------------------------------------------

(2) Each party may serve a request for production of tangible and documentary
evidence. Responses to a request for production shall be due fifteen (15) days
after receipt.

 

(3) Each party may serve no more than one set of interrogatories limited to no
more than thirty (30) questions, including subparts. Answers to interrogatories
shall be due fifteen (15) days after receipt.

 

(4) Each party may depose up to, but no more than, three (3) witnesses;
provided, however, that each party is limited to no more than a total of
eighteen (18) hours of deposition time in the aggregate.

 

(5) All discovery must be completed within forty-five (45) days after
appointment of the Arbitrator(s) (the “Discovery Deadline”).

 

(6) The Arbitrator(s), for good cause shown, upon motion and three (3) days’
notice to all parties, may extend any of the discovery deadlines set forth
herein for a period not to exceed fourteen (14) days. The Arbitrator(s) shall

 

34



--------------------------------------------------------------------------------

have the right and authority to decide any and all discovery disputes. The
Arbitrator(s) shall be empowered to issue subpoenas and any and all process and
orders permitted under the Rules to compel cooperation in discovery and
otherwise enforce the discovery rights and obligations of the parties.

 

G. Additional Conference. Within ten (10) days after the Discovery Deadline, the
Arbitrator(s) shall hold an additional conference (the “Additional Conference”)
to set dates for the exchange of witness and exhibit lists, deposition testimony
designations, testimony summaries and arbitration briefs; determine the length
of the Arbitration Hearing; and address any and all other questions that may be
presented.

 

H. Arbitration Hearing. The arbitration hearing (the “Arbitration Hearing”)
shall commence within twenty (20) days after the date of the Additional
Conference, unless otherwise agreed by the parties. For good cause shown, the
Arbitrator(s) may grant no more than one (1) continuance per party of a duration
not to exceed ten (10) days each; provided, however, no party shall be entitled
to any other continuances. Unless otherwise agreed by the parties or ordered by
the Arbitrator(s) for good cause shown, the Arbitration Hearing shall continue
from day-to-day for such period of time (not to exceed five (5) days) as may be
set by the Arbitrator(s). Each party shall have equal time for presentation and
rebuttal, unless otherwise agreed by the parties. The parties may present
evidence, at their option, in the form of testimony (live and/or by deposition),
documents and other tangible evidence, or testimony summaries, or any
combination thereof. The

 

35



--------------------------------------------------------------------------------

Arbitrator(s), upon timely request by a party or if otherwise required by law,
shall require witnesses to testify under oath administered by any duly qualified
person. Any party, at its own cost and three (3) days’ notice to all other
parties, may arrange for a stenographic record of the proceedings. Such record
shall be made available for inspection and copying by all other parties and the
Arbitrator(s).

 

I. Arbitration Award. Notwithstanding the foregoing, it is the parties’ intent
that the arbitration shall be completed and resolved within one hundred and
twenty (120) days of the commencement of such proceeding. The Arbitrator(s)
shall issue and deliver to each party a written and signed award (the
“Arbitration Award”) within thirty (30) days of the closing of the record. The
Arbitration Award shall contain the factual and legal bases for such award. The
Arbitration Award, in addition to the relief granted therein, may award
attorneys’ fees and costs to the prevailing party as the Arbitrator(s) may
determine in light of all of the circumstances. The Arbitration Award shall be
final and binding upon the parties in accordance with its terms and Section
8.01-577 et seq. of the Code of Virginia.

 

J. Default. If a party fails to proceed with arbitration or defaults in his
obligation to arbitrate, such default shall not prevent the other party from
proceeding with such arbitration and the party who fails to proceed with such
arbitration shall be bound by the arbitration.

 

K. Costs. The costs of the arbitration incurred by the parties for hearing
reporting fees, rental of a hearing room and all AAA fees, costs and services

 

36



--------------------------------------------------------------------------------

charges and of the arbitrator shall be paid by Colonial Downs, except that
hearing postponement or cancellation fees or charges by the AAA or the
arbitrator(s) shall be borne exclusively by the canceling or postponing party.
Conversely, with respect to all other matters, unless the arbitrator(s)
otherwise so determines and provides in the arbitration award, each party shall
bear its own costs and expenses incurred by that party in connection with
arbitration, including without limitation each party’s own travel expenses,
hearing witness expenses and attorney’s fees.

 

22. Contribution Adjustments.

 

A. Changes in Applicable Law. The parties have negotiated the relevant transfers
from the Standardbred Partners’ Account to the Horsemen’s Account (the “Purse
Amounts”) from expected handle at the New Richmond SWF, the New Chesapeake SWF,
and future SWFs located in the Central-Southside Virginia Region and Northern
Virginia based upon those statutes, regulations, administrative proceedings,
common law and other accepted sources of rules and regulations applicable to the
parties that are in effect as of the date hereof (collectively, “Applicable
Law”). Under Applicable Law, certain allocations of rights and entitlements have
been made to Colonial Downs (such as uncashed tickets) and the VHHA (such as a
portion of breakage), and the parties do not intend to alter such existing
rights and entitlements by this Agreement generally or by application of this
Section 22, in particular, to future events. Nonetheless, in the event there is
a change in Applicable Law or a ruling or action of the Commission that alters
contributions to the Standardbred Partners’ Account or transfers to the
Horsemen’s

 

37



--------------------------------------------------------------------------------

Account, or otherwise inures to the benefit or detriment of the VHHA or its
successors in the form of purses, operating funds or awards, then the parties
agree that the Purse Amounts shall be adjusted to restore the parties to the
economic terms set forth in this Agreement. By way of example and not
limitation, if Applicable Law is changed to provide that a percentage of
breakage or uncashed tickets is applied to increase purses for standardbred
racing, then the Purse Amounts shall be adjusted downward such that in any
fiscal year the amount contributed to purses pursuant to the terms hereof shall
be reduced by an amount equal to the contribution to purses from breakage. By
way of further example, if the percentage of handle paid to the Commonwealth of
Virginia as a pari-mutuel tax increases, there shall be no change in the Purse
Amounts under this Agreement unless such increased pari-mutuel tax is used to
supplement purses or is used for the exclusive activities of the representative
horsemen group or groups for Horsemen racing at Colonial Downs.

 

B. Duration. The terms and provisions of this Section 22 shall remain in full
force and effect for as long as the licenses for the New Richmond SWF, the New
Chesapeake SWF, or the SWFs located in the Central-Southside Virginia Region
remain in effect.

 

23. Additional License. Colonial Downs hereby reserves the right, and the VHHA
hereby recognizes such right, of Colonial Down’s to apply for licenses from the
Commission enabling Colonial Downs to seek an available racetrack devoted to
standardbred racing, subject to consultation with the VHHA. Once Colonial Downs

 

38



--------------------------------------------------------------------------------

obtains the necessary licenses, the VHHA hereby agrees to (i) race standardbred
horses at, and promote, such racetrack and (ii) to cease racing the New Kent
Racetrack. Colonial Downs shall be under no obligation to obtain, or attempt to
obtain, such licenses.

 

24. Consents, Approvals, Agreements or Assurances. Wherever this Agreement
requires the consent, approval, agreement, or assurance of Colonial Downs and/or
the VHHA, (1) a request for such consent, approval, agreement, or assurance from
one party shall be responded to by the other party in a timely and businesslike
manner, and (ii) such consent, approval, agreement, or assurance shall not be
unreasonably withheld, delayed or conditioned unless otherwise specifically
provided in this Agreement.

 

25. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

26. Notices. All notices, requests, demands or other communications as may be
required by this Agreement shall be in writing, shall be signed by an authorized
representative of the party providing the communication, shall be sent to each
of the persons listed below, may be sent by certified mail, return receipt
requested, or by telephone facsimile, and shall be deemed to have been given or
made when received by personal delivery or otherwise. A courtesy hard copy of
any communication that is sent by telephone facsimile also shall be sent by
certified

 

39



--------------------------------------------------------------------------------

mail, return receipt requested. The current addresses of persons to whom
communications are to be sent are as follows:

 

Colonial Downs:

   Mr. Jeffrey P. Jacobs      Colonial Downs, L.P.      10515 Colonial Downs
Parkway      New Kent, VA 23124      Mr. Ian M. Stewart      President     
Colonial Downs, L.P.      10515 Colonial Downs Parkway      New Kent, VA 23124

Copy to:

   James L. Weinberg, Esq.      Hirschler Fleischer      The Federal Reserve
Bank Building      P. O. Box 500 (23218-0500)      701 E. Byrd Street, 15th
floor      Richmond, VA 23219      Mr. John E. Mooney      President     
Maryland-Virginia Racing Circuit, Inc.      10515 Colonial Downs Parkway     
New Kent, VA 23124      H. Lane Kneedler, Esq.      Reed Smith LLP      901 East
Byrd Street, Suite 1700      Richmond, VA 23219-4069

VHHA:

   R. C. Dunavant, Jr., D.V.M., President      Virginia Harness Horse
Association      c/o Lunenburg Animal Hospital      Highway 40      Kenbridge,
Virginia 23944

 

40



--------------------------------------------------------------------------------

Copy to:

   Wirt P. Marks, IV, Esq.      Hancock, Daniel, Johnson & Nagle, P.C.      4112
Innslake Drive      Glen Allen, VA 23060

 

27. Waivers. No waiver by a party to this Agreement of any breach of this
Agreement or any of its terms shall be effective unless, and only to the extent,
such waiver is in writing signed by the party providing or making such waiver
and delivered to the other party as provided in Section 26 above. No waiver of
any breach shall be deemed to be a waiver of any other or any subsequent breach.

 

28. Applicable Law; Venue. This Agreement is being executed and delivered in the
Commonwealth of Virginia and shall be construed and enforced in accordance with
the law of Virginia without regard to its conflict of laws rules and provisions.
In all court proceedings brought in connection with this Agreement, the parties
hereto irrevocably consent to exclusive personal jurisdiction by, and venue in,
the Circuit Court for the City of Richmond, Virginia, or the United States
District Court for the Eastern District of Virginia, Richmond Division.

 

29. Headings. Any headings preceding the text of the several sections,
subsections, paragraphs and subparagraphs hereof are inserted solely for
convenience of reference and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction, or effect.

 

30. Severability. If any provision of this Agreement is declared invalid by any
tribunal, or becomes invalid or inoperative by operation of law, the remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.

 

41



--------------------------------------------------------------------------------

31. Entire Agreement; Modification. This Agreement contains the entire Agreement
between the parties and supersedes all prior agreements, including, but not
limited to, the Existing Agreement, and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement. This
Agreement shall be binding upon and inure to the benefit of each party hereto,
its legal representatives and successors, including, but not limited to, any
successor group to the VHHA that is the recognized majority standardbred
horsemen’s group. No modification, variation or amendment of this Agreement or
of any attachment or exhibit to this Agreement shall be effective unless such
modification, variation or amendment is in writing and has been signed by the
parties to this Agreement. This Agreement may be assigned by Colonial Downs in
its sole discretion, subject to applicable law.

 

32. Conditions Precedent to Effectiveness of this Agreement. This Agreement
shall become effective only upon the satisfaction, or waiver by the parties, of
the following conditions precedent:

 

A. Commission Approval. The parties acknowledge that this Agreement and the
expenditures from the Racing Benevolence Fund detailed in Section 18 above are
subject to the approval of the Commission. If this Agreement in its entirety and
such expenditures are not approved by the Commission, this Agreement shall be
null and void.

 

42



--------------------------------------------------------------------------------

B. Amendment of Management and Consulting Agreement. The Management and
Consulting Agreement shall have been amended such that Section 4.1.1 of the
Management and Consulting Agreement substantively provides as follows and such
amendment shall have been approved by the Commission:

 

4.1.1 Southern Virginia. For the Racetrack and all OTB Facilities not located in
the Virginia counties of Loudoun, Fairfax, Prince William, and Arlington and the
Virginia cities of Manassas, Manassas Park, Fairfax City, Falls Church and
Alexandria, Owner shall pay Manager a Management Fee as set forth herein based
upon the aggregate of the gross amounts wagered (“Handle”) in any calendar year
in the Commonwealth of Virginia, whether at the Racetrack, at the OTB Facilities
or in any other form (including but not limited to account, telephone and home
wagering) on all races run live in Virginia, or received by simulcast in
Virginia, excluding only (1) Handle generated at racetracks, offtrack betting
facilities or in any other form licensed to persons or entities other than
Colonial Downs and in which Colonial Downs or any of its affiliates has no
ownership, financial or other interest, and (2) Handle generated at any
racetrack in addition to the Racetrack licensed by the Commission to persons or
entities other than Colonial Downs (as well as at off-track betting facilities
licensed to such other racetrack licensee or licensees) in which an affiliate of
Colonial Downs has a passive, non-controlling interest so long as such interest
was not designed or intended to circumvent this Agreement. Handle, subject to
the foregoing exclusions, is referred to herein as “Adjusted Handle.” Adjusted
Handle shall be comprised of Adjusted Handle from (i) amounts wagered at the
Racetrack, the four OTB Facilities currently licensed to Colonial Downs in
Richmond, Chesapeake, Hampton and Brunswick, Virginia, and certain future OTB
Facilities proposed by Colonial Downs in a Thoroughbred Horsemen’s Agreement
with the Virginia Horsemen’s Benevolent and Protective Association, dated
December 23, 2002, and effective as of January 1, 2003, such future OTB
Facilities being referred to in that Thoroughbred Horsemen’s Agreement as the
New Richmond SWF, the New Chesapeake SWF, and the proposed Central-Southside
Virginia Region SWFs (such aggregate Adjusted Handle referred to herein as the
“Horsemen’s Agreement Adjusted Handle”), plus (ii) amounts wagered at any OTB
Facilities licensed to Colonial Downs (other than OTB Facilities licensed to
Colonial Downs that are located in the Virginia counties of Loudoun, Fairfax,
Prince William, and Arlington and the Virginia cities of Manassas, Manassas
Park, Fairfax City, Falls Church and Alexandria) that are not listed in
subdivision (i) of this sentence or wagered in any other form (including but not
limited to account, telephone and home wagering) (such aggregate Adjusted Handle
referred to herein as “Additional Adjusted Handle”), and plus

 

43



--------------------------------------------------------------------------------

(iii) amounts wagered at OTB Facilities located in the Virginia counties of
Loudoun, Fairfax, Prince William, and Arlington and the Virginia cities of
Manassas, Manassas Park, Fairfax City, Falls Church and Alexandria. Owner shall
pay Manager an annual Management Fee equal to (i) one percent (1%) of the first
$75 million per calendar year of Horsemen’s Agreement Adjusted Handle; plus (ii)
two percent (2%) of the next $50 million per calendar year of Horsemen’s
Agreement Adjusted Handle; plus (iii) one and one-half percent (1 1/2%) of all
Horsemen’s Agreement Adjusted Handle in excess of $125 million per calendar
year; and plus (iv) two percent (2%) per calendar year of all Additional
Adjusted Handle.

 

Upon satisfaction or waiver of the foregoing conditions, this Agreement shall be
effective as of March 1, 2003, regardless of the date of the satisfaction or
waiver of such conditions.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first stated above.

 

VIRGINIA HARNESS HORSE

   COLONIAL DOWNS, L.P.

ASSOCIATION

   By:   

Stansley Racing Corp., its General Partner

By:

  

 

--------------------------------------------------------------------------------

   By:   

--------------------------------------------------------------------------------

    

R. C. Dunavant, Jr., D.V.M., President

       

Ian M. Stewart, President

          STANSLEY RACING CORP.           By:   

 

--------------------------------------------------------------------------------

              

Ian M. Stewart, President

 

 

44



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

TRUST AGREEMENT

 

THIS TRUST AGREEMENT is entered into this      day of             , 200    , by
and between COLONIAL DOWNS, L.P., a Virginia limited partnership (the
“Trustee”), and the VIRGINIA HARNESS HORSE ASSOCIATION, a not-for-profit
corporation (the “VHHA”), on behalf of the standardbred horsemen engaging in
standardbred racing at Colonial Downs’ racetrack (the “Track”) (collectively,
the “Beneficiaries”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to prior agreements that have expired and an Agreement, dated
as of April 2, 2003 (the “Horsemen’s Agreement”), relating to live standardbred
racing at Colonial Downs, among other matters, the Trustee has and will make
deposits into an account currently maintained at                      Bank,
N.A.,                      branch (the “Standardbred Partners’ Account”) a
portion of which will be used to fund purses and related payments to the
Beneficiaries participating in racing at the Track during the 2003 standardbred
racing season and other years governed by the Horsemen’s Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1. The Account. The Trustee shall maintain the Standardbred Partners’ Account at
a financial institution mutually acceptable to the parties and that is insured
by an agency of the United States government.

 

2. Deposits. The Trustee shall deposit all funds required by the Horsemen’s
Agreement into the Standardbred Partners’ Account. The funds so deposited into
the Standardbred Partners’ Account, exclusive of interest earned thereon and
amounts payable to Colonial Downs therefrom, are hereinafter referred to as the
“Trust Account Funds.” No other funds shall be deposited into the Standardbred
Partners’ Account, and the Trustee shall not commingle any other funds with the
Trust Account Funds.

 

3. Withdrawals. The VHHA, on behalf of the Beneficiaries, grants the Trustee the
authority to withdraw funds from the Standardbred Partners’ Account to make
payments required to be made pursuant to the terms and provisions of the
Horsemen’s Agreement, including, without limitation, to provide for the payment
of purses and related awards to the Beneficiaries.

 

A-1



--------------------------------------------------------------------------------

4. Title to Funds in the Account. The Trustee shall hold only legal title to the
Trust Account Funds and shall not have any equitable or beneficial interest in
such Funds. Accordingly, the Trust Account Funds are excluded from the Trustee’s
estate for purposes of 11 U.S.C. § 541(d), as amended.

 

5. Interest. The Trustee understands and accepts that interest, if any, earned
on the Funds will be reported under its employer identification number, that
such reporting is done as a matter of convenience for the administration of the
Standardbred Partners’ Account and that the receipt of such interest does not
affect the beneficial and equitable title that the parties have to such interest
and is not in derogation of the rights and entitlements of the parties as set
forth herein and in the Horsemen’s Agreement.

 

6. Trustee’s Duties. The duties of the Trustee under this Agreement shall be
limited to the safekeeping and disbursement of the Trust Account Funds and
documents under the terms and conditions of this Agreement. The Trustee shall be
entitled to rely on and may assume the genuineness and authenticity of any
signatures purported to be made by the parties hereto, their lawful
representatives, and successors or assigns. Upon election of either party
hereto, an independent third party may be appointed trustee of the Standardbred
Partners’ Account and the Trustee hereunder may be relieved of its duties as
trustee but shall be bound by the other provisions of this Agreement.

 

7. Limitation on Liability. The Trustee shall not be liable for any claims,
damages, liabilities, losses, costs, or expenses arising from the Trustee’s acts
or omissions with respect to the Trust Account Funds or its performance
hereunder, unless such actions or omissions result from the Trustee’s negligence
or willful misconduct.

 

8. Reimbursement of Expenses. The Trustee shall be reimbursed in the form of
one-half of the interest accruing on the Trust Account Funds for all costs and
expenses reasonably incurred by it in connection with the administration of the
Account, including payment of any trustee fees to a third-party trustee.

 

9. Termination. This Agreement shall terminate on the date on which all payments
under the Horsemen’s Agreement have been made and the Horsemen’s Agreement is no
longer in effect.

 

10. Notices. All notices, approvals, and other communications authorized or
required to be given between the parties hereto shall be validly given or made
if in writing and sent in accordance with the terms and conditions of the
Horsemen’s Agreement.

 

A-2



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed, construed, and enforced in
accordance with the laws of the Commonwealth of Virginia, without regard to any
conflicts of law, rules or provisions thereof.

 

12. Miscellaneous. Any action, suit, or proceeding in respect of or arising out
of this Agreement may be prosecuted as to any party hereto in Richmond,
Virginia. Each party hereto consents to the exercise of jurisdiction over its
person by any court situated in Richmond, Virginia and having jurisdiction over
the subject matter of any such action, suit, or proceeding. The invalidity or
unenforceability of any provision of this Agreement in any particular respect
shall not affect the validity and enforceability of any other provision of this
Agreement or of the same provision in any other respect. This Agreement and the
Horsemen’s Agreement set forth the entire understanding of the parties to this
Agreement with respect to the operation of the trust for the Standardbred
Partners’ Account and may not be amended except by a written instrument executed
by all parties hereto. Other than the Horsemen’s Agreement, any previous
agreements or understandings among the parties hereto regarding the subject
matter hereof are merged into and superseded by this Agreement. All of the
covenants, stipulations, terms, and conditions of this Agreement shall extend to
and be binding upon the respective successors and assigns of the parties hereto,
but this Agreement shall not be assigned by the Trustee without the prior
written consent of the Beneficiaries.

 

This Agreement or any amendment hereto may be executed in two or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same Agreement.

 

VIRGINIA HARNESS HORSE ASSOCIATION

   COLONIAL DOWNS, L.P.           By:   

Stansley Racing Corp., its General Partner

By:

  

 

--------------------------------------------------------------------------------

   By:   

 

--------------------------------------------------------------------------------

    

R. C. Dunavant, Jr., D.V.M., President

       

Ian M. Stewart, President

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

Annual Transfers of Funds from Standardbred

Partners’ Account to Horsemen’s Account

 

All SWFs located in the Central-Southside Virginia Region   

4.0625% of all standardbred handle in a calendar year at each such facility for
ten (10) years from the opening date of each such facility.

 

After ten years from opening date, for each calendar year:

 

5% of the first $75,000,000 of standardbred handle at each such facility; plus
6% of standardbred handle in excess of $75,000,000 up to $150,000,000 at each
such facility; and plus 7% of standardbred handle in excess of $150,000,000 at
each such facility.

The New Chesapeake SWF    4.0625% of all standardbred handle in a calendar year
in excess of $7,915,121 at such facility. The New Richmond SWF   

4. 0625% of the first $15,000,000 of standardbred handle in a calendar year at
such facility;

 

plus 4.5% of standardbred handle in excess of $15,000,000 up to $20,000,000 in a
calendar year at such facility;

 

plus 5% of standardbred handle in excess of $20,000,000 up to $25,000,000 in a
calendar year at such facility;

 

plus 6% of standardbred handle in excess of $25,000,000 in a calendar year at
such facility; and

 

plus 7% of standardbred handle in excess of $30,000,000 in a calendar year at
such facility.

Northern Virginia SWF    0% of all standardbred handle wagered at each such
facility for the first 12 months of operation and thereafter as provided for
“All Other SWFs” described below.

 

B-1



--------------------------------------------------------------------------------

All Other SWFs and handle at

the New Chesapeake SWF of up

to $7,915,121

   5% of the first $75,000,000 of aggregate standardbred handle from such
facilities; plus 6% of aggregate standardbred handle in excess of $75,000,000 up
to $150,000,000 from such facilities; plus 7% of standardbred handle in excess
of $150,000,000 from such facilities less the amounts the VHHA is authorized to
deduct from the Standardbred Partners’ Account pursuant to the Agreement.
Adjustment for slot machines in Maryland    No adjustment to the foregoing
amounts shall be made for slot machine revenues in Maryland.

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

Anticipated Development Schedule

 

   

Action Item

--------------------------------------------------------------------------------

  

Time Period

--------------------------------------------------------------------------------

1.

  Identify and bring under contract potential SWF site.    4 to 6 weeks from
approval of Agreement.

2.

  Meeting with local government officials and neighbors; confirmation of zoning
compliance.    3 to 6 weeks from having site under contract.

3.

  Application to the Virginia Racing Commission.    1 to 2 weeks from
satisfaction of Item 2.

4.

  Action by the Virginia Racing Commission on application after filing.    6 to
12 weeks.

5.

  Application for permits to commence construction or renovation after grant of
licenses.    Within 1 week after grant of licenses.

6.

  Construction or renovation period.    3 to 6 months.

7.

  Total time from identifying a site to opening.    7 to 13 months.

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

Central-Southside Virginia Region

 

Counties

--------------------------------------------------------------------------------

  

Cities

--------------------------------------------------------------------------------

1.   Albemarle

2.   Allegheny

3.   Amherst

4.   Augusta

5.   Bath

6.   Bedford County

7.   Bland

8.   Botetourt

9.   Buchanan

10. Campbell

11. Carroll

12. Craig

13. Dickenson

14. Floyd

15. Franklin County

16. Giles

17. Grayson

18. Greene

19. Halifax

20. Henry

21. Highland

22. Lee

23. Montgomery

24. Nelson

25. Patrick

26. Pittsylvania

27. Pulaski

28. Roanoke County

29. Rockbridge

30. Russell

31. Scott

32. Smyth

33. Tazewell

34. Washington

35. Wise

36. Wythe

  

1.   Bedford City

2.   Bristol

3.   Buena Vista

4.   Charlottesville

5.   Covington

6.   Danville

7.   Franklin City

8.   Galax

9.   Lexington

10. Lynchburg

11. Martinsville

12. Norton

13. Radford

14. Roanoke City

15. Salem

16. South Boston

17. Staunton

18. Waynesboro

 

 

D-1